Filed 8/31/21 Russell W. v. Murffo CA1/5

             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                        DIVISION FIVE


 RUSSELL W., JR., a Minor, etc., et
 al.,
            Plaintiffs and Appellants,                         A161468

 v.                                                           (Del Norte County
 JOSEPH MURFFO,                                               Super. Ct. No. CVHS-2020-1180)
            Defendant and Respondent.


                              MEMORANDUM OPINION1
        Russell W., Junior, appearing via his guardian ad litem Russell
W., Senior, appeals from an order denying his request for a civil
harassment restraining order against Joseph Murffo.2
        Appellant’s opening brief is seriously deficient. Although he
raises numerous factual assertions throughout his brief, he includes no
citation to the record. (See Cal. Rules of Court, rule 8.204(a)(1)(C) [any



       We resolve this appeal by a memorandum opinion pursuant to
        1

California Standards of Judicial Administration, standard 8.1.
       We note that the respondent’s name is alternately spelled
        2

“Murffo” and “Marrufo” in the record. However, in this opinion, we use
the spelling “Murffo,” taken from the reporter’s transcript.

                                                    1
reference to matters in record must be supported with citation to
volume and page number].) We may disregard factual statements not
supported by proper citation to the record. (Nwosu v. Uba (2004) 122
Cal.App.4th 1229, 1246.) It is not our role to search the record for
evidence that supports a party’s statements. (Ibid.)
      Furthermore, other than citing Code of Civil Procedure section
904.1—in support of his argument relating to appealability—appellant
cites no legal authority. The trial court’s judgment is presumed to be
correct, and it is the burden of the party challenging it on appeal to
affirmatively demonstrate prejudicial error. (Ballard v. Uribe (1986) 41
Cal.3d 564, 574-575; Denham v. Superior Court (1970) 2 Cal.3d 557,
564.) An appellant’s failure to present argument with adequate
references to the record on appeal and legal authority may result in
forfeiture. (Cal. Rules of Court, rule 8.204(a)(1)(B), (a)(1)(C); Rancho
Santa Fe Assn. v. Dolan-King (2004) 115 Cal.App.4th 28, 46; Guthrey v.
State of California (1998) 63 Cal.App.4th 1108, 1115-1116.)
      Appellant has filed his opening brief in propria persona. But self-
represented litigants “are held to the same standards as attorneys.”
(Kobayashi v. Superior Court (2009) 175 Cal.App.4th 536, 543; accord,
Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984-985.) Thus, appellant
remains obligated to make an intelligible argument supported by
citation to the record and applicable legal authority. (Nwosu v. Uba,
supra, 122 Cal.App.4th at pp. 1246-1247.) We treat the arguments
raised in appellant’s opening brief as forfeited and conclude he has
failed to meet his burden of establishing error.




                                    2
                               DISPOSITION
      The order is affirmed. No costs are awarded because respondent
did not file a brief. (Cal. Rules of Court, rule 8.278(a)(5).)




                                      3
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
SIMONS, J.



A161468




                               4